Citation Nr: 0332605	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability, to include bursitis and residuals 
of a shrapnel wound.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boise, Idaho, which granted 
service connection for PTSD, rated 30 percent disabling, and 
increased the rating for service-connected right shoulder 
bursitis to 10 percent.  In the same decision, the RO granted 
service connection for tinnitus, rated 10 percent disabling; 
and increased the rating for service-connected bilateral 
hearing loss to 10 percent.  In his notice of disagreement 
with the March 2002 decision, the veteran expressly limited 
his appeal to the issues of a rating in excess of 30 percent 
for PTSD and a rating in excess of 10 percent for right 
shoulder disability.  Accordingly, these are the only issues 
before the Board.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In a decision on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs (PVA), 345 F.3d 1334 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (2003).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
A January 2002 letter from the RO generally notified the 
veteran of the changes in VA "duty-to-assist" requirements 
brought about by the VCAA and implementing regulations.  
However, the letter predated the March 2002 RO decision here 
on appeal, and thus specifically addresses the PTSD claim as 
an original claim of service connection.  The letter was not 
specific as to a claim for an increased rating for PTSD.  
Hence, it was inadequate under the Quartuccio, supra 
guidelines.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent medical evidence pertaining to the veteran's 
service-connected PTSD and right shoulder disability consists 
of reports of VA examinations in February 2002, as well as VA 
outpatient records dated through January 2003.  Outpatient 
records generated subsequent to the February 2002 
examination, together with subsequent statements from the 
veteran, reasonably suggest that the PTSD and right shoulder 
disabilities have increased in severity since the VA 
examinations.  The veteran also alleges that his own 
statements regarding the symptoms and severity of his right 
shoulder disability were misinterpreted or misconstrued by 
the VA examiner performing the orthopedic examination.  To 
assure a full and fair adjudication of the veteran's claim, 
further development of medical evidence is needed.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a  failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.  

It appears that the veteran is receiving ongoing treatment 
for the disabilities at issue.  Reports of such treatment may 
include information pertinent to the instant claims.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA 
notice requirements are satisfied in 
accordance with the decisions of the U.S. 
Court of Appeals for Veterans Claims in 
Quartuccio, supra, and of the Federal 
Circuit in DAV and PVA, supra., 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should be specifically 
notified of what he needs to establish 
entitlement to ratings in excess of 30 
percent for PTSD in excess of 10 percent 
for right shoulder disability; of what 
the evidence shows regarding both 
matters; and of his and VA's respective 
responsibilities in evidence development, 
as well as that there is a year provided 
for response to VCAA notice.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
psychiatric or right shoulder disability 
from January 2003 to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain 
reports of any VA treatment (not already 
of record) for the disabilities.  

3.  The RO should then arrange for a VA 
psychiatric examination of the veteran to 
determine the current severity of his 
PTSD.  The claims file must be made 
available to the psychiatrist in 
conjunction with the examination.  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
examine the veteran, and describe the 
nature and severity of all symptoms 
attributable to PTSD.  

4.  The RO should also arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine the current 
severity of his right shoulder 
disability.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination should include range of 
motion studies of the right shoulder with 
consideration of any complaints of pain 
and of limitation of motion due to pain.  
Any indicated studies, such as X-rays 
should be accomplished.  All functional 
limitations resulting from the right 
shoulder disability are to be identified 
and quantified.  The examiner should note 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement of the right 
shoulder, and, if so, the degree to which 
these further limit function.  

5.  The RO should then review the claims 
on appeal.  If either remains denied, the 
RO should provide the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for 



additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


